IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-22-00265-CR

                    IN RE CHRISTIAN DANIEL HERRADA



                           From the 18th District Court
                              Johnson County, Texas
                          Trial Court No. DC-F201800356


                                 Original Proceeding


                           MEMORANDUM OPINION


       Relator, Christian Daniel Herrada, was convicted of evading arrest with a vehicle.

The trial court made a deadly weapon finding, and as part of a plea bargain with the

State, relator was sentenced to eight years in prison. On July 15, 2019, relator filed a

motion for judgment nunc pro tunc, alleging “clerical errors” in the judgment. On July

31, 2019, the State filed a response to relator’s motion for judgment nunc pro tunc, noting

that the judgment contains a clerical error regarding the statutory provision for which

relator was convicted, but disagreed with relator’s assertions of other “clerical errors.”
       Because the trial court did not rule on his July 15, 2019 motion for judgment nunc

pro tunc, on May 16, 2022, relator requested the trial court to rule on his nunc pro tunc

motion. Thereafter, relator filed a petition for writ of mandamus, requesting that this

Court order the trial court “to respond, and correct the clerical error to reflect the correct

judgment he pled guilt to in the indictment COUNT TWO (2). And remove the 3-g

aggravated sentence from his record.”

       On August 26, 2022, we issued an order requesting a response to relator’s

mandamus petition. In response to our request, the trial court conducted a hearing on

relator’s motion for judgment nunc pro tunc. The State appeared, and relator was

represented by counsel. In its order on relator’s motion, the trial court noted that the

parties conferred and agreed that: (1) “the request to remove ‘the 3-g aggravated sentence

from [Mr. Herrada’s] record’ was not appropriate and was withdrawn”; and (2) “that the

Judgment in this matter should reflect Texas Penal Code 38.04(b)(2)(A) rather than

38.04(b)(2)(B).” The trial court granted relator’s motion “with regard to the offense

number” and signed a judgment reflecting the above-mentioned modification.

       Given that relator withdrew the request to remove “the 3-g aggravated sentence”

from his record, and because the trial court has now granted all other relief requested by

relator, a justiciable controversy no longer exists. See Pharris v. State, 165 S.W.3d 681, 687

(Tex. Crim. App. 2005) (“A case that is moot is normally not justiciable.” (internal

citations omitted)); Ex parte Flores, 130 S.W.3d 100, 104-05 (Tex. App.—El Paso 2003, pet.


In re Herrada                                                                           Page 2
ref’d) (“The mootness doctrine limits courts to deciding cases in which an actual

controversy exists. When there has ceased to be a controversy between the litigating

parties which is due to events occurring after judgment has been rendered by the trial

court, the decision of an appellate court would be a mere academic exercise and the court

may not decide the appeal.” (internal citations omitted)). Accordingly, relator’s petition

for writ of mandamus is now moot and is dismissed for want of jurisdiction.




                                                STEVE SMITH
                                                Justice

Before Chief Justice Gray,
       Justice Johnson,
       and Justice Smith
Mandamus dismissed
Opinion delivered and filed October 26, 2022
Do not publish
[OT06]




In re Herrada                                                                       Page 3